NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JAN 26 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


MINGQING CHEN,                                   No. 14-70106

             Petitioner,                         Agency No. A200-755-522

   v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

             Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted January 20, 2016**

Before:       CANBY, TASHIMA, and NGUYEN, Circuit Judges.

        Mingqing Chen, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, applying the standards

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governing adverse credibility determinations created by the REAL ID Act.

Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We deny the petition

for review.

      The agency determined Chen was not credible based on discrepancies

between Chen’s asylum statement and testimony regarding the timing of family

planning authorities’ visits to his home, and based on omissions related to his

alleged hospital stay. Substantial evidence supports the adverse credibility

determination. See id. at 1048 (adverse credibility finding reasonable under the

totality of the circumstances). Chen’s explanations do not compel a contrary

conclusion. See Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011). We

reject Chen’s contention that the BIA failed to consider his explanations. Thus,

Chen’s asylum claim fails.

      In the absence of credible testimony, Chen’s asylum and withholding of

removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                          2                                    14-70106